        Case 5:15-cv-06480-BMS Document 275 Filed 06/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC., et al.,                 :
               Plaintiffs,                       :         CIVIL ACTION
                                                 :
       v.                                        :
                                                 :
EASTERN MUSHROOM MARKETING                       :
COOPERATIVE, et al.,                             :         No. 15-6480
                Defendants.                      :

                                           ORDER

       AND NOW, this 29th day of June 2020, after consideration of Plaintiffs’ Motion to

Enforce Prior Court Orders and to Extend the Remaining Case Schedule By 60 Days, the responses

and replies thereto, and for the reasons provided in this Court’s Memorandum dated June 29, 2020

it is ORDERED that the Motion (Document No. 234) is DENIED without prejudice insofar as

it seeks to compel Defendants’ to produce additional documents pursuant to Paragraph 2 of this

Court’s Order of April 2, 2020.

                                            BY THE COURT:

                                            /s/ Berle M. Schiller

                                            Berle M. Schiller, J.
